In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-19-00237-CR

JIMMIE LEE HANCE, III, Appellant             §   On Appeal from the 90th District Court

                                             §   of Young County (10943)

V.                                           §   April 21, 2022

                                             §   Memorandum Opinion by Justice Lee
                                                 Ann Dauphinot

THE STATE OF TEXAS                           §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and this case is remanded to the trial court for a new trial.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By: /s/ Lee Ann Dauphinot
                                            Justice Lee Ann Dauphinot